Citation Nr: 0334328	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  03-02 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUE

Entitlement to reimbursement for costs incurred at a 
community residential care facility, beginning in March 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 decision made by the 
Department of Veterans Affairs (VA) Greater Los Angeles 
Healthcare System, which denied the benefit sought on appeal.  

In May 2003, the veteran appeared at a hearing held before 
the undersigned Veterans Law Judge at the Regional Office in 
Los Angeles, California.  From there, the file was 
transferred to the Board for appellate review.  

In November 2003, the Board granted the veteran's motion to 
advance his case on the Board's docket.  See 38 C.F.R. 
§ 20.900(c).


FINDING OF FACT

In March 2001, and August 2001, VA physicians referred the 
veteran to a community residential care facility.

 
CONCLUSION OF LAW

There is no legal basis for reimbursement of costs incurred 
at a community residential care facility.  38 U.S.C.A. § 1730 
(West 1991); 38 C.F.R. §§ 17.61, 17.62, 17.120 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be reimbursed for costs incurred while he was a resident at a 
community residential care (CRC) facility, beginning in March 
2001.  Essentially, the veteran maintains that he was ordered 
by VA doctors to attend the facility, but he was not informed 
that he was responsible for paying for the services.  The 
veteran also maintains that this treatment was a result of 
his service-connected schizophrenia, for which he is rated 
100 percent disabled.  As a result, he maintains that VA 
should be responsible for the costs incurred at the CRC.  

As a preliminary matter, the Board notes that a significant 
change in the law took place shortly before the veteran filed 
his claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate a claim for benefits.  Under 
38 U.S.C.A. § 5103A, the VCAA codified VA's duty to assist, 
and provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA are found, in 
part, at 38 C.F.R. § 3.159.  The United States Court of 
Appeals for Veterans Claims (Court) has interpreted the VCAA 
to require VA to inform a claimant of what type of evidence 
is needed to substantiate his claim on appeal, including what 
evidence he should provide and what evidence VA would assist 
him in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

Although the VCAA was enacted prior to the date that the 
veteran filed his claim in this appeal, and thus is 
potentially applicable to this appeal, the Court has held 
that in situations where "the law as mandated by statute, 
and not the evidence, is dispositive ... the VCAA is not 
applicable."  Mason v. Principi, 16 Vet. App. 122, 132 
(2002) (case in which the court affirmed the Board's denial 
of a claim for nonservice-connected pension benefits on the 
basis that the veteran did not have wartime service).  In the 
present case, as will be explained in more detail below, the 
veteran's claim must fail because VA law mandates that 
payment of the charges of a CRC facility is not the 
responsibility of the United States or the Department.  See 
38 U.S.C.A. § 1730(3).  Therefore, as the outcome of this 
appeal is determined by the law and not the facts of the 
case, the provisions of the VCAA are not applicable.  

The Board further notes that at the May 2003 hearing, the 
veteran was given the opportunity to waive any deficiencies 
in VCAA compliance, which, upon advice of his representative, 
he did not do.  However, upon closer review of this case, as 
discussed, application of the VCAA has no impact on the 
outcome of this case, since the law and not the evidence is 
dispositive.  Therefore, any deficiencies in applying the 
VCAA are rendered moot, and there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is 
not prejudice to the appellant).  

In addition to the foregoing, the Board notes that although 
the veteran was not provided with copies of the actual 
statute and regulations that govern this claim, the January 
2003 statement of the case included a copy of the applicable 
Veterans Health Administrative manual provision.  See M5-Part 
III CRC; Chapter 1, 1.02a.  That provision is based on, and 
virtually identical to, VA laws and regulations governing CRC 
facilities.  As such, the Board is satisfied that the veteran 
was made aware of the law governing his claim.

As a final preliminary matter, the Board notes that at the 
May 2003 hearing the veteran submitted some additional 
evidence in support of his appeal.  He also submitted a 
waiver of RO consideration of the additional evidence.  As 
such, there is no need to remand this evidence back to the RO 
for consideration of the new evidence in the first instance. 

According to VA law, the Secretary may assist a veteran by 
referring such veteran for placement in, and aiding such 
veteran in obtaining placement in, a community residential-
care facility if - (1) at the time of initiating the 
assistance the Secretary - (A) is furnishing the veteran 
medical services on an outpatient basis or hospital, 
domiciliary, or nursing home care; or (B) has furnished the 
veteran such care or services within the preceding 12 months; 
and (2) placement of the veteran in a community residential-
care facility is appropriate.  38 U.S.C.A. § 1730(a).  The 
Secretary may not provide assistance under subsection (a) of 
this section with respect to a community residential-care 
facility unless such facility is approved by the Secretary 
for the purposes of this section.  38 U.S.C.A. § 1730(b)(1).  
The Secretary's approval of a facility for the purposes of 
this section shall be based upon the Secretary's 
determination, after inspection of the facility, that the 
facility meets the standards established in regulations 
prescribed under this section, which include health and 
safety considerations, as well as reasonable costs.  
38 U.S.C.A. § 1730(b)(2).  Payment of the charges of a 
community residential-care facility for any care or service 
provided to a veteran whom the Secretary has referred to that 
facility under this section is not the responsibility of the 
United States or of the Department.  38 U.S.C.A. 
§ 1730(b)(3).  

Placement in a CRC facility is appropriate if the veteran 
does not need hospital or nursing home care but is unable to 
live independently because of medical (including psychiatric) 
conditions and has no suitable family resources to provide 
needed monitoring, supervision and any necessary assistance 
in the veteran's daily living activities.  38 C.F.R. § 17.61.  
The term "community residential care" is defined as the 
monitoring, supervision, and assistance, in accordance with a 
statement of needed care, of the daily living activities of 
referred veteran's in an approved home in the community by 
the facility's provider.  38 C.F.R. § 17.62(a).  The term 
statement of needed care means a written description of 
needed assistance in daily living activities devised by VA 
for each referred veteran in the CRC program, 38 C.F.R. 
§ 17.62(b), and the term daily living activities includes 
things such as walking, bathing, dressing, eating, cleaning, 
managing money, obtaining appointments, etc.  38 C.F.R. 
§ 17.62(c).  A VA approving official may approve a CRC 
facility based on a VA inspection that meets health and 
safety standards and other requirements.  38 C.F.R. § 17.63.

In the present case, the record reveals that in a March 1969 
rating decision, the veteran was awarded service connection 
for schizophrenic reaction, undifferentiated type, chronic.  
His schizophrenia disability has been rated as 100 percent 
disabling since May 1973, and the veteran has received years 
of VA medical treatment for his disability.  Sometime in the 
late 1990's, the veteran began participating in VA's 
Intensive Pyschiatric Community Care (IPCC) Program, which 
involved weekly visits to the IPCC clinic, as well as visits 
to his home by a case worker.  This program was at no expense 
to the veteran.  In March 2001, and August 2001, the veteran 
was referred to the Salvation Army Haven/Exodus Lodge, "a 
State of California licensed facility for the mentally 
disordered," due to chronic medication noncompliance.  This 
fact is verified by an April 2003 letter in the file from a 
VA IPCC Medical Director.  

At the May 2003 hearing, the veteran's representative 
testified that the veteran was charged $1,061.00 per month 
for residential care at the Exodus Lodge.  He argued that the 
fee should be paid by VA since the care was ordered by a VA 
medical provider.  He also noted that the Exodus Lodge was 
under VA contract, and the reason the care was needed was due 
to the veteran's service-connected schizophrenia.  The 
representative sought reimbursement for these expenses under 
38 C.F.R. § 17.120.  The representative requested that the 
record remain open for 30 days so that they could submit a 
statement of total costs incurred.  The Board notes that 
several months have passed since the hearing was conducted, 
but to date no such statement has been received.  The veteran 
testified that due to his mental condition, his treating 
physicians gave him the option of either being transferred to 
a locked facility or utilizing a VA contracted facility.  

The Board has carefully reviewed the veteran's claim.  
However, the law is clear that although the Secretary may 
refer a veteran to a CRC facility, neither the United States 
government nor the Department of Veterans Affairs is 
responsible for paying for the cost of CRC care provided to a 
veteran.  See 38 U.S.C.A. § 1730.  The Board empathizes with 
the veteran's frustration at having to pay for the costs 
incurred at the CRC facility, which was recommended by VA 
physicians.  However, VA has assisted the veteran by 
identifying a facility that met and satisfied certain 
inspection standards, including health and safety concerns 
and other requirements.  Thus, although VA is not responsible 
for covering the costs of staying in a CRC facility, VA has 
provided a benefit to the veteran in other non-monetary ways.

As to the representative's argument that the CRC facility 
costs should be reimbursable under 38 C.F.R. § 17.120, the 
Board finds that argument without merit as the veteran's 
treatment at this facility was not due to a medical emergency 
of such a nature that delay would have been hazardous to life 
or health.  More significantly, although VA physicians 
referred the veteran to the Exodus Lodge, the language of 
38 U.S.C.A. § 1730(b)(3) unequivocally indicates that the 
government is not responsible for costs incurred in a CRC 
facility.  

In conclusion, the law is clear that the United States and VA 
are not responsible for costs incurred by a veteran at a CRC 
facility.  Because there is no legal basis for the veteran's 
claim, the appeal is denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law is dispositive, the claim 
should be denied on the basis of the absence of legal merit).


ORDER

The claim for entitlement to reimbursement for costs incurred 
at a community residential care facility, beginning in March 
2001, is denied.  




	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



